The opinion of the Court was delivered by
Fenner, J.
This case is the sequel of that bearing the same title, reported in 33 An. p. 593. The question these determined arose upon a rule, taken by certain alleged creditors of the succession, upon Mrs. Matilda C. Frazier, as testamentary executrix, to show cause why she should not furnish bond and security, as executrix aforesaid, in a sum therein fixed and within a given delay, or, in default, be destituted as executrix. In answer to that proceeding, Mrs. Frazier appeared in the quality of executrix, and made sundry defenses thereto, none of which involved any disclaimer of her being executrix. The order asked was granted, and she appealed therefrom to this Court. We affirmed the judgment, as will be seen on reference.
Mrs. Frazier failed to furnish bond, as required by the judgment, *383and thereby, under its express terms, was destituted. H. McKnig'ht was then duly appointed and confirmed as dative, executor.
He obtained a rule upon Mrs. Frazier to show cause why she should not file an account. To this rule she answers, denying that she owes any account as executrix, and averring that, as universal legatee, she had accepted the succession unconditionally and, from the date of probate of the will, had possessed all the effects of the succession as owner.
, From a judgment condemning her to .file an account as prayed for, she prosecutes the present appeal.
It appears too obvious to admit of serious controversy, that this Court could not, without self-stultification, listen to the present pretension of appellant, denying her responsibility as executrix up to the date of her destitution. On a proceeding against her as executrix, in a succession in which she had been duly qualified and confirmed as such, to furnish bond or be destituted,, she appeared and defended as executrix, was condemned as executrix, submitted to destitution as executrix; a newexeeutorwas appointed in her stead; and now, upon this rule to account, she, in effect, says : “ all these proceedings are a farce; I ceased to be executrix years ago ; I accepted this succession unconditionally as testamentary heir from the date of the probate of the will; have held possession of all its effects, as owner, ever since; and the succession in which you have been litigating contradictorily with me, is, in fact, no succession at all, but was closed and determined almost as soon as soon as it was opened."
¡Had she assumed this position at the time when the proceeding was taken against her to give bond .or be destituted, the questions now raised by her might have received serious consideration ;■ but it is now too late.
= We find no necessity of discussing nice questions of res adjudieata and estoppel and the proper way of pleading them. These are all consecutive proceedings in the same judicial cause, viz : the succession of John Frazier. They are directly connected with each, other—the later being the sequence and logical result of the earlier proceeding. They fix irrevocably the status of appellant as executrix up to the date of her destitution. As such she owes an account to her successor, or to the court which appointed her, and that court did not err in ordering the same.
Judgment affirmed at appellant’s cost.